Title: To James Madison from William Jarvis (Abstract), 13 April 1805
From: Jarvis, William
To: Madison, James


13 April 1805, Lisbon. “Since the foregoing nothing has occured here of any interest. The only news We have is the capture of Dominica by the Rochfort Squadron, a very unimportant acquisition, it appears to me compared with what they might have effected and which probably will weaken their force too much now to accomplish. No doubt the news will have reached you by this. General Junot and suite reached here yesterday. Mr. Jerome Bonaparte the day before set away for Paris, escorted by Ten of the Prince’s Guards well mounted, to go as far as Badajos. Mrs. Bonaparte sailed for Amsterdam yesterday. Inclosed I have the pleasure to hand you an extract of a letter from Mogadore [not found] which gives the particularsi<z>e Gun carriage<s> that the Emperor has demanded. The same day I received a letter from Mr. Simpson mentioning the fact but without the particulars.
“It contained nothing else interesting.”
